Citation Nr: 1736172	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-42 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left hip avascular necrosis.  

2.  What evaluation is warranted for right hip osteoarthritis, status post hip replacement, right since August 22, 2012?

3.  What evaluation is warranted for left lower extremity diabetic peripheral neuropathy since August 19, 2015?

4.  What evaluation is warranted for right lower extremity diabetic peripheral neuropathy since August 19, 2015?

5.  What evaluation is warranted for diabetes mellitus type II with erectile dysfunction since August 22, 2012?

6.  What evaluation is warranted for residuals of a left knee injury with degenerative arthritis since June 19, 2007?


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active duty from June 1967 to May 1983.  

These claims come before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and from a September 2013 rating decision by the Atlanta, Georgia RO.  The case was certified to the Board by the Atlanta, Georgia RO.  

The Veteran was afforded a Video Conference hearing before the undersigned in May 2015.  A transcript of the hearing is associated with the claims file.  

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was granted in an April 2016 rating decision.  As that award represented a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). 

The issues of entitlement to earlier effective dates for the awards of entitlement to individual unemployability benefits and bilateral lower extremity diabetic peripheral neuropathy were raised by the record in a June 2016 statement.  These claims have yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2016, the Veteran requested a travel Board hearing.  In June 2017 the Veteran modified his request and asked for a video conference hearing in lieu of a travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the RO schedules video conference hearings, a remand is necessary to afford the Veteran his requested hearing.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the earliest opportunity in accordance with applicable procedures for the issues on appeal.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




